Case 4:19-cV-OOOlO-BI\/|I\/| Document 4-1 Filed 02/15/19 Page 1 of 3

Cody Wofsy*

Alnerican Civil Liberties Union
Foundation, lmmigrants’ Rights
Project

39 Drunnn Street

v San Francisco, CA 94111

(415) 343-0770
cwofsy@aclu.org

Ornar C. Jadwat’Ic

American Civil Liberties Union
Foundation, Imrnigrants’ Rights
Project \ v
125 Broad Street, 18th Floor
New York, NY 10004

(212) 549-2660

oj adwat@aclu.org

Alex Rate

Elizabeth K. Ehret

Ainerican Civil Liberties Union of
Montana Foundation, Inc.

P.O. Box 9138

Missoula, MT 59807

Telephone: (406) 203-3375
ratea@aclurnontana.Org

ehrete @ aclumontana.org

Danielle Coffman

Crowley Fleck, PLLP

1667 Whitefish Stage
Kalispell, M'l` 59901
Telephone: (406)752-6644
dcoffman@crowleyfleck.com

*Pro Hac Vice Forthcoming

UNITED STATES DISTRICT COURT

 

DISTRICT OF MONTANA
GREAT FALLS DIVISION
ANA SUDA and MARTHA
HERNANDEZ,
Civil Action NO. 4:19-cv-00010-
Plainriffs, BMM
v.

UNITED STATES CUSTOMS AND
BORDER PROTECTION; CBPl

COMMISSIONER KEVIN K.
MCALEENAN, in his official
capacity; CBP AGENT PAUL

O’NEAL, in his individual and official

capacities; and

JOHN DOES 1-25, in their individual

and official capacities.

Defendants.

V\_/\_/\_/\._/\._/\._/\,/\_/\_/\_/\_/\_/\_/\../\_/\_/

DECLARATION UNDER
PENALTY OF PERJURY OF
OMAR C. JADWAT

 

Case 4:19-cV-OOOlO-BI\/|I\/| Document 4-1 Filed 02/15/19 Page 2 of 3

-I, Omar C. Jadwat, pursuant to Local Rule 83.1(d)(3) of the United States
District Court for the District of Montana, hereby make the following declaration
in support of the attached Motion for Admission Pro Hac Vice in the above
referenced case.

1. l am counsel for the plaintiffs and have thorough knowledge of the issues
in this matter.

2. I reside in the state of New York and I am the Director of the American
Civil Liberties Union Foundation Irrnnigrants’ Rights Project'. My office
address is:

Omar Jadwat

ACLU Irnrnigrants’ Rights Project
125 Broad Street, 18th Floor

New York, NY 10004

(212) 549-2660

oj adwat @ aclu.org

3. I Was admitted to the State Bar of NeW Yorl< (Bar No. 4118170) on
February 3, 2003 and remain in good standing in every jurisdiction in
Which I am admitted to practice

4. lam proficient in electronic filing in other federal district courts,
including the United State's District Court for the Eastem and Southem
Districts of Nevv York.

5. l arn admitted to practice before the U.S. District Courts for the Southern

District of New York (adinitted 2003), Eastern District of New York

MOTION FOR PRO HAC VICE ADMISSION -2

Case 4:19-cV-OOOlO-BI\/|I\/| Document 4-1 Filed 02/15/19 Page 3 of 3

(2017), and the District of Colorado (2010); the U.S. Courts of Appeals
for the First (2014), Second (2005), Third (2007), Fourth (2012), Fifth
(2005), Eighth (2008), Nint;h (2008), and Eleventh Circuits (2011), and
the U.S. Supreme Court (2010).

6. I have not been disciplined by any state or federal bar and there are no
disciplinary proceedings pending against me as a member of the bar in
any jurisdiction

7. l have never been held in contempt, otherwise disciplined by any court
for disobedience to its rules or orders, or sanctioned under Fed. R. Civ. P.
ll_or 37(b), (c), (d) or (f) or the state equivalent.

8. I have neither concurrently nor Within the two years preceding the date of
this application made any pro hac vice application to this Court_.

9. I fully understand that my pro hac vice admission-in this court is personal
to me only and that I Will not be held fully accountable for the conduct of
the litigation in this Court.

I declare under penalty of perjury that the foregoing is true and correct.

Executed this 14th day of February, 2019.

U/l/ CM

Omar C. Jadwat

MOTION FOR PRO I-IAC VICE ADMISSION -3

